Title: To Alexander Hamilton from John J. U. Rivardi, 28 April 1799
From: Rivardi, John J. U.
To: Hamilton, Alexander


Niagara [New York] April 28, 1799. Asks that soldiers employed in the quartermaster’s department be given extra pay for extra work. States that Dr. John G. Coffin, surgeon’s mate and acting quartermaster general, has had to assume responsibility for such payments and that he should be reimbursed. Also states: “… the State of my health is Such as To induce me To sollicit To be relieved.… I am So reduced by the intermittent fever that I can hardly walk across my Room. The Climate of West Point would probably restore me Sufficient strength to make me fit for Service.”
